                                                                                 3/16/2020


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION


WEH Magic Valley Holdings, LLC, a              Case No. CV-15-00050-H-SEH
limited liability corporation,

             Plaintiff,
                                                 ORDER OF DISMISSAL OF
      V.                                            ALL CLAIMS AND
                                                 COUNTERCLAIMS WITH
EIH Parent, LLC, a limited liability                  PREJUDICE
company, and JAMES CARKULIS, an
individual,

            Defendants.

      Upon stipulation of the parties, and for good cause appearing,

      IT IS HEREBY ORDERED that the above-captioned civil cause, including

all claims and all counterclaims be, and hereby are, dismissed with prejudice.

      DATED this    x4iay      of March, 2020.


                                           bar~h,
                                              AME.HADDON
                                             United States District Judge
                                                                            \
